Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/261,587 filed 01/20/2021.  Claims 1-15 are pending and have been examined.
The information disclosure statement (IDS) submitted on 01/20/2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0338089), herein Choi, in view of Yuan (US 2013/0208953).
Consider claim 1, Choi clearly teaches a computer device, (Fig. 1) comprising: 

a housing; (Case 10, [0049])

a camera disposed in the housing, the camera to receive visible light and infrared light; (Camera 800 is disposed inside case 10 and receives visible and infrared light, [0049], [0052]-[0054].)

a processor disposed in the housing, the processor to carry out recognition authentication using the infrared light received by the camera; (Image sensor 600 generates an infrared image and iris recognition is performed on the infrared image, [0002], [0007], [0064], [0071], [0072].) and 

a shutter coupled to the housing, the shutter having a filter to block visible light and allow passage of infrared light, the shutter selectively movable to a filtered position wherein the filter is superimposed over the camera to block visible light and allow infrared light to reach the camera (Figs. 2-5: Infrared transmission filter 120 can be positioned in front of image sensor 600 to allow only infrared light to pass, [0051]-[0057].) for the recognition authentication. (Iris recognition is performed on the infrared image, [0002], [0007], [0071], [0072].)

However, Choi does not explicitly teach the processor to carry out facial recognition authentication using the infrared light received by the camera; and the filter is superimposed over the camera to block visible light and allow infrared light to reach the camera for the facial recognition authentication.

In an analogous art, Yuan, which discloses an imaging system, clearly teaches the processor to carry out facial recognition authentication using the infrared light received by the camera; and the filter is superimposed over the camera to block visible light and allow infrared light to reach the camera for the facial recognition (Fig. 7: Infrared filter 63 passes only infrared light to form an image for facial identification device 62 to perform human facial recognition, [0042], [0046], [0050].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Choi by the processor to carry out facial recognition authentication using the infrared light received by the camera; and the filter is superimposed over the camera to block visible light and allow infrared light to reach the camera for the facial recognition authentication, as taught by Yuan, to achieve the predictable result of identifying a person.

Consider claim 6, Choi combined with Yuan clearly teaches a solenoid coupled to the shutter, the solenoid to electrically selectively move the shutter to the filtered position. ([0057] Choi) 

Claims 2-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0338089) in view of Yuan (US 2013/0208953) in view of Chen et al. (US 2018/0004068), herein Chen.
Consider claim 2, Choi combined with Yuan clearly teaches the shutter.

However, Choi combined with Yuan does not explicitly teach the shutter further includes an open portion to allow passage of both visible light and infrared light, the shutter selectively movable to an open position, wherein the open portion is superimposed over the camera to both visible light and infrared light to be received by the camera.

In an analogous art, Chen, which discloses an imaging system, clearly teaches the shutter further includes an open portion to allow passage of both visible light and infrared light, the shutter selectively movable to an open position, wherein the open portion is superimposed over the camera to both visible light and infrared light to be received by the camera. (Figs. 1-2B: Shutter assembly 110 can be positioned to cover the image sensor or to uncover the image sensor, [0011]-[0015].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Choi combined with Yuan by the shutter further includes an open portion to allow passage of both visible light and infrared light, the shutter selectively movable to an open position, wherein the open portion is superimposed over the camera to both visible light and infrared light to be received by the camera, as taught by 
	
Consider claim 3, Choi combined with Yuan and Chen clearly teaches the shutter further includes a closed portion to block both visible light and infrared light, the shutter selectively movable to a closed position, wherein the closed portion is superimposed over the camera to block both visible light and infrared light from being received by the camera. (Figs. 1-2B: Shutter assembly 110 can be positioned to cover the image sensor or to uncover the image sensor, [0011]-[0015] Chen.)

Consider claim 4, Choi combined with Yuan and Chen clearly teaches the shutter includes a slider to manually selectively move the shutter to the filtered position. (Figs. 2C-4B, [0008], [0020]-[0030] Chen)

Consider claim 5, Choi combined with Yuan and Chen clearly teaches the slider forms a portion of a bezel of the housing. (Figs. 2C-4B, [0008], [0020]-[0030] Chen)

Consider claim 7, Choi clearly teaches a computer device comprising: 

a housing; (Case 10, [0049])

a camera disposed in the housing; (Camera 800 is disposed inside case 10, [0049], [0052]-[0054].)

a processor disposed in the housing, the processor to carry out recognition authentication; (Image sensor 600 generates an infrared image and iris recognition is performed on the infrared image, [0002], [0007], [0064], [0071], [0072].) and 

a shutter coupled to the housing, the shutter selectively movable to allow the camera to operate in: (Optical filter unit 100, [0050])

an open mode, wherein the camera is to capture visible light image data, (Infrared cut-off filter 110 can be positioned in front of image sensor 600, [0052], [0064].) infrared light image data for the recognition authentication; (Iris recognition is performed on the infrared image, [0002], [0007], [0071], [0072].) and 

a filtered mode, wherein the camera is to capture only infrared light image data, the infrared light image data for the recognition authentication, (Iris recognition is performed on the infrared image, [0002], [0007], [0071], [0072].) and wherein the shutter is to prevent the camera from capturing visible light image data. (Figs. 2-5: Infrared transmission filter 120 can be positioned in front of image sensor 600 to allow only infrared light to pass, [0051]-[0057].)

However, Choi does not explicitly teach the processor to carry out facial recognition authentication; the infrared light image data for the facial recognition authentication; and the infrared light image data for the facial recognition authentication.

In an analogous art, Yuan, which discloses an imaging system, clearly teaches the processor to carry out facial recognition authentication; the infrared light image data for the facial recognition authentication; and the infrared light image data for the facial recognition authentication. (Fig. 7: Infrared filter 63 passes only infrared light to form an image for facial identification device 62 to perform human facial recognition, [0042], [0046], [0050].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Choi by the processor to carry out facial recognition authentication; the infrared light image data for the facial recognition authentication; and the infrared light image data for the facial recognition authentication, as taught by Yuan, to achieve the predictable result of identifying a person.

However, Choi combined with Yuan does not explicitly teach an open mode, wherein the camera is to capture both visible light image data and infrared light image data.

In an analogous art, Chen, which discloses an imaging system, clearly teaches an open mode, wherein the camera is to capture both visible light image data and infrared light image data. (Figs. 1-2B: Shutter assembly 110 can be positioned to cover the image sensor or to uncover the image sensor, [0011]-[0015].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Choi combined with Yuan by an open mode, wherein the camera is to capture both visible light image data and infrared light image data, as taught by Chen, for the benefit of allowing the user to decide if they want privacy from the camera or to allow the camera to capture images.

Consider claim 8, Choi combined with Yuan and Chen clearly teaches the shutter is further selectively movable to allow the camera to operate in a closed (Figs. 1-2B: Shutter assembly 110 can be positioned to cover the image sensor or to uncover the image sensor, [0011]-[0015] Chen.)

Consider claim 9, Choi combined with Yuan and Chen clearly teaches the shutter includes a slider to manually selectively move the shutter. (Figs. 2C-4B, [0008], [0020]-[0030] Chen)

Consider claim 10, Choi combined with Yuan and Chen clearly teaches the slider forms a portion of a bezel of the housing. (Figs. 2C-4B, [0008], [0020]-[0030] Chen)

Consider claim 11, Choi combined with Yuan and Chen clearly teaches a solenoid coupled to the shutter, the solenoid to electrically selectively move the shutter. ([0057] Choi) 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0338089) in view of Chen et al. (US 2018/0004068).
Consider claim 12, Choi clearly teaches a computing device comprising: 

a housing; (Case 10, [0049])

a camera disposed in the housing; (Camera 800 is disposed inside case 10, [0049], [0052]-[0054].)

a shutter including a frame, wherein the shutter is coupled to the housing via the frame; (Fig. 3: Optical filter unit 100 is coupled to frame 130, [0055].)

a filter supported on the frame, the filter to block visible light and allow passage of infrared light to the camera when the filter is superimposed over the camera; (Figs. 2-5: Infrared transmission filter 120 can be positioned in front of image sensor 600 to allow only infrared light to pass, [0051]-[0057].) and 

wherein the shutter is selectively movable to a filtered position, wherein the filter is superimposed over the camera. (Figs. 2-5: Infrared transmission filter 120 can be positioned in front of image sensor 600 to allow only infrared light to pass, [0051]-[0057].)



In an analogous art, Chen, which discloses an imaging system, clearly teaches an open portion supported on the frame, the open portion to allow passage of both visible light and infrared light to the camera when the open portion is superimposed over the camera; wherein the shutter is selectively movable to an open position, wherein the open portion is superimposed over the camera. (Figs. 1-2B: Shutter assembly 110 can be positioned to cover the image sensor or to uncover the image sensor, [0011]-[0015].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Choi by an open portion supported on the frame, the open portion to allow passage of both visible light and infrared light to the camera when the open portion is superimposed over the camera; wherein the shutter is selectively movable to an open position, wherein the open portion is superimposed over the camera, as taught by Chen, for the benefit of allowing the user to decide if they want privacy from the camera or to allow the camera to capture images.
	
Consider claim 13, Choi combined with Chen clearly teaches the filter comprises an infrared pass film. ([0053] Choi)

Consider claim 14, Choi combined with Chen clearly teaches the open portion comprises an aperture in the frame. (Window 150, [0012] Chen)

Consider claim 15, Choi combined with Chen clearly teaches a closed portion supported on the frame, the closed portion to block both visible light and infrared light from reaching the camera when the closed portion is superimposed over the camera; and wherein the shutter is further selectively movable to a closed position, wherein the closed portion is superimposed over the camera. (Figs. 1-2B: Shutter assembly 110 can be positioned to cover the image sensor or to uncover the image sensor, [0011]-[0015] Chen.)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R SCHNURR/Primary Examiner, Art Unit 2425